
	
		II
		112th CONGRESS
		1st Session
		S. 1497
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Ms. Klobuchar (for
			 herself, Mr. Udall of Colorado,
			 Mr. Bennet, and Mr. Franken) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  for 3 years reasonable cost contracts under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Cost Contract Extension Act
			 of 2011.
		2.Three-year
			 extension of Medicare reasonable cost contractsSection 1876(h)(5)(C)(ii) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii)) is amended, in the matter
			 preceding subclause (I), by striking January 1, 2013 and
			 inserting January 1, 2016.
		
